Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Amended claim 1 defines a bat including a plurality of fiber-reinforced resin layers, the layers comprise a first resin layer consisting of a woven fabric in which first and second fiber bundles extend in first and second directions, respectively and a second plurality of resin layers stacked at a side internal to the first resin layer, the second layers being separate and distinct from the first layer and wherein the second resin layers consist of a stack of non-woven sheets.  As argued by applicant, Sutherland lacks the teaching for all of these limitations.  Sutherland lacks the teaching for the plurality of second layers to consist of a stack of non-woven sheets as recited.  Further, Sutherland does not clearly teach for the first resin layer to be disposed at the outermost circumference in the radial direction with the second resin layers stacked at a side internal to the first layer as recited.  Also, column 10, lines 16-33 of Sutherland teaches alternating layers of the continuous strand mat with layers of the woven fabric and thus, does not teach the particular arrangement of layers as instantly recited.  The combination of these limitations and the lack of a clear teaching for them from Sutherland leads to the allowability of amended claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711